COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-266-CR


WILLIAM LESLIE NEAL                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                   STATE

                                   ------------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant William Leslie Neal of sexual assault and

assault–family violence and assessed his punishment at life imprisonment and

ninety-nine years’ confinement, respectively. The trial court sentenced him

accordingly.




     1
         … See Tex. R. App. P. 47.4.
      Neal’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). Neal has filed a pro se brief in

which he enumerates three potential sources of error—ineffective assistance of

counsel, abuses of discretion by the trial court in the admission and exclusion

of evidence and limitations on cross-examination, and alleged Brady 2 violations

by the State.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, Neal’s eighty-

eight-page pro se brief, and an exhibit admitted solely as an offer of proof. We



      2
          … Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).

                                       2
agree with counsel that this appeal is wholly frivolous and without merit; we

find nothing in the record that might arguably support the appeal.3 See Bledsoe

v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v.

State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                           PER CURIAM

PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 31, 2009




      3
       … We note that an ineffective assistance of counsel claim is usually best
addressed by a postconviction writ of habeas corpus. See Thompson v. State,
9 S.W.3d 808, 813–14 & n.6 (Tex. Crim. App. 1999); Ex parte Torres, 943
S.W.2d 469, 475–76 (Tex. Crim. App. 1997); see also Tex. Code Crim. Proc.
Ann. art. 11.07 (Vernon Supp. 2009); Salinas v. State, 163 S.W.3d 734, 740
(Tex. Crim. App. 2005) (“In the majority of cases, the record on direct appeal
is undeveloped and cannot adequately reflect the motives behind trial counsel’s
actions.”).

                                       3